Citation Nr: 1123460	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-31 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.  

2.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.  

3.  Entitlement to an initial rating in excess of 10 percent for hiatal hernia with reflux.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from December 1982 to July 2008.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.


FINDINGS OF FACT

1.  Neither the right knee disability nor the left knee disability is manifested by limitation of flexion to fewer than 100 degrees, limitation of extension to greater than 0 degrees, incapacitating episodes, instability, ankylosis, malunion, locking, or joint effusion.

2.  The Veteran's hiatal hernia with reflux is not productive of considerable impairment of health and is not manifested by arm or shoulder pain.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a right knee disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5262 (2010).  

2.  The criteria for an initial rating in excess of 10 percent for a left knee disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5262 (2010).  

3.  The criteria for an initial rating in excess of 10 percent for hiatal hernia with reflux are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Code 7336 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

In any event, prior to the initial award of service connection, the Veteran was informed how disability ratings are assigned.  He was then notified that each claim was awarded with specific rating assigned and informed how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and rating criteria, and the claims were readjudicated in the June 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Furthermore, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claims such that any notice error did not affect the essential fairness of the adjudication now on appeal, and the record shows that the appellant was represented throughout the adjudication of his claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.

Additionally, VA has obtained service medical records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  VA afforded the appellant examinations which are adequate for ratings purposes:  the examiners reviewed the available records, elicited medical histories from the Veteran, and conducted the appropriate examinations, and the Veteran has not contended that any examination was inadequate or that his condition has changed (i.e. worsened) since the 2010 examinations were conducted.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

Left and Right Knee Disabilities 

In May 2008, a VA examination was conducted to determine the nature and severity of the Veteran's bilateral knee disability.  At that time, the Veteran presented a history of pain, stiffness, lack of endurance, and fatigue in the knees which were aggravated by physical activity and inclement weather.  He reported that he used knee support during vigorous physical activity, which helped, but he indicated that his knee disabilities still interfered with his ability to fully enjoy recreational activities, and the examiner noted that the Veteran's musculoskeletal disabilities may potentially interfere with forms of occupation requiring vigorous physical activity.  The Veteran denied dislocation or recurrent subluxation.  Examination revealed normal posture and gait.  There was tenderness to palpation throughout the knee area in a generalized fashion but no swelling, effusion, or ligament instability.  Range of motion testing revealed motion from 0 to 130 degrees bilaterally, with pain beginning at 100 degrees bilaterally.  There was no additional loss of motion after repetition.  The examiner noted that magnetic resonance imaging taken in 2007 revealed a meniscal tear and osteoarthritis in the left knee and osteoarthritis, a meniscal tear, chondromalacia and a Baker's cyst in the right knee.  The Veteran was diagnosed with osteoarthritis of bilateral knees with degenerative meniscus.  

In December 2008, the Veteran reported a history of falls and change in walking or balance in the previous 90 days.  See December 2008 VA treatment record.  

In April 2010, the Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO).  At that time, they reported that the knee disabilities resulted in occupational and functional impairment due to pain, limitation of motion, occasional buckling and instability, occasional hyperextension, and periodic swelling.  The Veteran testified that some times, he has to ask his co-workers for help because his knees are giving him problems.  

Another VA examination was conducted in June 2010.  At that time, the Veteran presented a history of pain, weakness, stiffness, fatigue, hyperextension, instability, swelling, and lack of endurance in the knees.  He denied incoordination, dislocation, locking, effusion, and subluxation.  He reported that he had missed work, estimated as less than one week of work, because of his knee pain in the previous year.  Examination revealed antalgic gait.  The right knee had clicks/snaps, grinding, and pain at rest but no crepitation, mass behind knee, instability, patellar abnormality, meniscal abnormality, or abnormal tendons or bursae.  The left knee had clicks/snaps and pain at rest but no crepitation, mass behind knee, grinding, instability, patellar abnormality, or abnormal tendons or bursae.  The left knee did have a meniscal abnormality - a positive McMurray's test suggested a tear - but no locking, dislocation, or effusion.  Range of motion testing revealed motion from 0 to 125 degrees with no objective evidence of pain on motion.  There was no additional limitation after repetition and no objective evidence of pain after repetition.  The examiner diagnosed the Veteran with moderate degenerative joint disease with medial and lateral posterior meniscus tears and chondromalacia of the bilateral knee which was associated with decreased mobility, decreased strength, and pain.  The examiner estimated that the knee disabilities resulted in mild effects on chores, shopping, exercise, and recreation and moderate effect on sports.  

The left and right knee disabilities are rated at 10 percent under Diagnostic Code (DC) 5003 for arthritis with limited range of motion that is otherwise noncompensable under the limitation of motion rating criteria.  The Board notes that DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints with occasional incapacitating exacerbations.  Although the Veteran has confirmed arthritis in 2 major joints, the knees, there is no evidence, to include history, of incapacitating exacerbations.  Consequently, a 20 percent rating is not warranted under DC 5003.  

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260-61.  Under DC 5260, a 10 percent rating is assigned for flexion limited to 45º, a 20 percent rating is assigned for flexion limited to 30º, and a 30 percent rating is assigned for flexion limited to 15º.  DC 5261 provides a 10 percent rating for extension limited to 10º, a 20 percent rating for extension limited to 15º, a 30 percent rating for limitation to 20º, and a 40 percent rating for limitation to 30º.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2006).  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  

A rating in excess of 10 percent is not warranted under either DC 5260 or 5261 for either knee disability.  The evidence consistently indicates that the Veteran is able to actively flex to at least 100 degrees in each knee without pain, weakness, incoordination, or fatigability.  The record also indicates that the Veteran can fully extend bilaterally, with no evidence of pain on extension.  There is therefore, limitation of motion, but that limitation does not warrant a 20 percent evaluation under Diagnostic Codes 5260 or 5261 for either knee because there is not flexion limited to 30 degrees or extension limited to 15 degrees.  

The Board has considered whether a separate rating is warranted under DC 5257 for instability.  See VAOGCPREC 9-2004.  DC 5257 provides a 10 percent rating for slight instability and a 20 percent rating for moderate instability.  The Board acknowledges that the Veteran has reported occasional buckling and instability and the use of a brace on the left knee.  The record does not report any objective findings of instability or laxity, however.  In the absence of such findings, the Board finds a compensable rating is not warranted under DC 5357.

The Board has also considered whether a higher or separate rating is warranted under one of the other diagnostic codes pertaining to the knee but finds no such rating is warranted.  In this case, there is no evidence of ankylosis (DC 5256), nonunion or malunion of the tibia and fibula (DC 5262) or removal of cartilage (DC 5259), and although the evidence does reflect findings of mensical tears and histories of constant pain, the evidence does not indicate that the Veteran has frequent episodes of "locking" or joint effusion as required for a rating under DC 5258.  Instead, the evidence indicates the Veteran has denied locking, and the medical records consistently reflect negative findings as to effusion.  Thus, the Board finds that neither the right nor the left knee disability warrants a schedular rating in excess of 10 percent at any time in the appellate period. 

Finally, the Board has considered whether extraschedular consideration is warranted based on the Veteran's history of occupational impairment due to the knee disabilities.  The discussion above reflects that the symptoms of the Veteran's bilateral knee disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his disabilities are primarily manifested by pain and limitation of motion, and the effects of pain and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds the effects of the Veteran's knee disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Hiatal Hernia

The Veteran's hiatal hernia with reflux is rated as 10 percent disabling under DC 7346.  DC 7346 provides a 30 percent rating for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

In May 2008, a VA examination was conducted to determine the nature and severity of the hiatal hernia with reflux.  At that time, the Veteran presented a history of epigastric dyspepsia and reflux for which he took a daily medication.  The Veteran denied dysphagia for solids or liquids, regurgitation, melena, or hematemesis.  He also denied vomiting but reported occasional nausea.  Examination revealed that the Veteran was "well-nourished" with normal findings on examination of the mouth, throat, and abdomen.  
	
In December 2008, the Veteran denied gastrointestinal symptoms, to include difficulty swallowing, nausea, vomiting, abdominal discomfort, and melena.  See December 2008 VA treatment record.  

In April 2010, the Veteran and his spouse testified at a hearing before a DRO.  They testified that the Veteran's hiatal hernia with reflex was manifested by constant burping, heartburn, difficulty swallowing and occasional regurgitation at night.  

Another VA examination was conducted in June 2010.  At that time, the Veteran presented a history of heartburn several times a week, regurgitation several times a week, and mild melena or hematemesis approximately one to three times a month.  He also reported having nausea and vomiting several times a week, which was generally caused by certain foods or a reclining position.  He denied dysphagia or esophageal distress.  Examination revealed that the Veteran was in good health with no signs of anemia.  He denied any weight change, and there was no sign of significant weight loss or malnutrition.  The examiner noted that a September 2009 upper GI series was normal.  The examiner diagnosed the Veteran with very small hiatal hernia with symptomatic reflux disease which did not significantly impact the Veteran's occupation or functional ability.  

After review of the evidence, the Board finds an initial rating in excess of 10 percent is not warranted for any part of the appellate period.  The Board acknowledges that the Veteran has persistently recurrent pyrosis (heartburn) and regurgitation.  As noted above, however, a 30 percent rating is only warranted if the hiatal hernia with reflux is manifested by dysphagia, pyrosis, regurgitation, and substernal or arm or shoulder pain and is productive of considerable impairment of health; in the absence of all of these manifestations, a 10 percent rating is warranted.  In this case, the Veteran has generally denied dysphagia; the evidence contains no histories of arm or shoulder pain and no findings or histories of impairment of health due to the hiatal hernia with reflux; and the evidence indicates that the Veteran is in good health.  Thus, a higher rating is not warranted.

Finally, the Board has considered whether extraschedular consideration is warranted for the service-connected hiatal hernia.  In this regard, the schedular evaluations in this case are not inadequate.  A rating in excess of 10 percent is provided for certain manifestations of the service-connected hiatal hernia but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the disability.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.


ORDER

An initial rating in excess of 10 percent for a right knee disability is denied.

An initial rating in excess of 10 percent for a left knee disability is denied.

An initial rating in excess of 10 percent for hiatal hernia with reflux is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


